                                                                                                                                                                                                  CLERK'S OFFICE U.
                                                                                                                                                                                                                  & DlST.O URT
                                                                                                                                                                                                    .
                                                                                                                                                                                                                ATLYNCHBURG VA
                                                                       FOR TM W E:TERN PISTRIW OF VfRGINIA                                                                                                                 FILED *
                                                                                                                 ta                            : plvxsxolv                                                          SE? 13 2210
                                                                                                                                              *                                                          JULI C.D DLEX C ER '
                                                   g Awm (s)),                                                                                                                                          BY:                           '
                                                                                     e           œ                                                                                                              .          PU     R       .
                                                                                                                                   ...
                                                                                                                                                   j
                                                                                                                                                         ) ov
                                                                                                                                                            aA-..xa.:o                                      .lqck/De l l
                                                   W                                      *                                                             N)
                                                                                                                                                        ) gtave bhmu -
                                                   byclerk)
                                                                                                                                                         )
                                                   (1%A1*fE(0%                                                                                           )
                                                                                                                                                         )
                                                                            Defendantts).                                                                ).
                                                                                                                                    CO M PL
                           l             d                                               e                                             -
                                                                                                                                                                  * - e Y - M * = .- a - - a m
                                                    + œ X # œ X # * X & * # #a * * * *



!
t;,x
   j
   ,.
   . '..
       j-
            l
         s) &m .
               -z)
               j
                           ) :
                                                                                                 C c$
                                                                                                    '9,
                                                                                                      ')r
                                                                                                        3e 5 .
                                                                                                             --'(
                                                                                                                .c0- -'-
                                                                                                                       J/@q /ab'
                                                                                                                               -
                                                                                                                               .
                                                                                                                               t-
                                                                                                                                l/ r'-                        ,
                  . t ....- ...                    ..

            f                                                               '

    ,j                 .
                        y )<'
                          . .c,
                              j.).')
                                . .
                                                                        # cb
                                                                           ',
                                                                            r
                                                                            J.oh-.f
                                                                                  --
                                                                                   '-
                                                                                    )y..x-
                                                                                         u
                                                                                         s
                                                                                         -J-:'.P
                                                                                               '1z-)J/''.
                                                                                                        :S'
                                                                                                          )&:f
: -/
   * j.
      oe
       l
         g. ' ' ' s
                  o-y-;
                      . )z).--
                             J-o )z) t
                                     f
                                     zr
                                      //(
                                        .                                                                                                                                                         /1
                                                                                                                                                                                                   ,
                                                                                                                                                                                                   4 J &-
                                                                                                                                                                                                        (
                                                                                                                                                                                                        %.
                                     I                             --
                                                                    .-
                                                                     j
                                                                     ,
                                                                     r      -.z'
                                                                     .-...-.,-...,,
                                                                                                                                             klr                                ..       ,.--g
                                                                                                                                                                                             j,          .-
                                                                                                                              .,         .
                  . .

                  %V.
                    pj
                     y5y - g.V' jCyt.-xg q.y.
                            .


                                            , -j
                                               -, /
                                                  q /s
                                                     J m                                                         .                       -,

                                             R

        N- ) 1
             3 (e'a
                  )                                                                                                       $. /

'                                                                       x             .-                                  :
                        N'k
'       .
                           ;V
                           k         I
                                             #              KifukqJ-:'!s:'-F                                 :     ''''
                                                                                                                      )- 5'--'
                                                                                                                             G                                                       -                  -
'.
% ..
f .
            !
                     ..
                       4
                           '         h
                                     j
                                     l
                                         ,   j
                                             3
                                             '
                                             .
                                             -.,
                                               j
                                               -
                                               ,
                                               j
                                               r
                                               i
                                               s
                                               :j
                                                L
                                                y
                                                .
                                                -
                                                '
                                                ,
                                                -
                                                .
                                                :
                                                -!!
                                                  $j
                                                   k;j!,)dkg!.j
                                                        .
                                                             ...

                                                              .,
                                                               -
                                                               .
                                                               1
                                                               -
                                                               ,
                                                               s
                                                               j
                                                                   .


                                                                4-.,,kt;;:p) ):
                                                                       :.
                                                                              y-
                                                                               '':
                                                                               .. ..
                                                                                             ..
                                                                                     -....,.,.
                                                                                                           . .

                                                                                                           ...
                                                                                                             .
                                                                                                                  yë,r
                                                                                                               ---.
                                                                                                            --.j
                                                                                                            '  (,:
                                                                                                                 y
                                                                                                                 g
                                                                                                                 (
                                                                                                                 .
                                                                                                                 ,
                                                                                                                 :
                                                                                                                 i,   u.,
                                                                                                                      ;
                                                                                                                      -
                                                                                                                     ,-
                                                                                                                      -
                                                                                                                      . -
                                                                                                                        L
                                                                                                                        ':
                                                                                                                        -
                                                                                                                        ..'
                                                                                                                          -.
                                                                                                                           yy
                                                                                                                           - j
                                                                                                                             t
                                                                                                                             !
                                                                                                                             'f
                                                                                                                              c
                                                                                                                              :
                                                                                                                              E
                                                                                                                              :E
                                                                                                                               i
                                                                                                                               l
                                                                                                                               j
                                                                                                                               'd::
                                                                                                                                  ;
                                                                                                                                  :
                                                                                                                                  j
                                                                                                                                  !
                                                                                                                                  q-1
                                                                                                                                    )
                                                                                                                                    :
                                                                                                                                    4
                                                                                                                                    ::,
                                                                                                                                      j                                .-,-..,,,..-.,j
                                                                                                                                                                                         çu.jj)
                                                                                                                                                                                              --
                                                                                                                                                                                               r
                                                                                                                                                                                               j
                                                                                                                                                                                               ;
                                                                                                                                                                                               y ,:.
                                                                                                                                                                                                   :-
                                                                                                                                                                                                    (
                                                                                                                                                                                                    .
                                                                                                                                                                                                    g
                                                                                                                                                                                                    j
                                                                                                                                                                                                    .
                                                                                                                                                                                                    :
                                                                                                                                                                                                    .-
                                                                                                                                                                                                     ;
                                                                                                                                                                                                     $
                                                                                                                                                                                                     .,
                                                                                                                                                                                                     ,.,
                                                                                                                                                                                                       j
                                                                                                                                                                                                       l-
                                                                                                                                                                                                        !
                                                                                                                                                                                                        T
                                                                                                                                                                                                        -,----
                                                                                                                                                                                                        '
        0,                           I                                                               q;.         ..... ,s                                     p                      g                  .           .,., ..

        )JJ- Ct 6-
                 f 3.(-
                      )f,
                        '-
                         ?/yo-
                             î P- - / - (-
                                .        tt/%- jg
                                                . /oc
                                                    mc?o
                                                   l/
                                                             .

                                                                                                                          -




        X,'(e.'I
               Mhi é
                   à
                   zop'5 -
                   '     W.
                          r.p'> (
                                cc.e                                                                                                                               'ja                        e,l.lrjz
                                                                                                                                                                                                     -m     .

                                     l                                          ''                   -
Rtz;j..4S
    .
          ,
        , h . J:,) ,o ,
                      1    )
                           -
                           .- a
                      /y :-1    -
                                '-
                              c/.
                                                                                                     j
                                                                                                                                                             .''
                                                                                                                                                             ( z
                                                                                                                                                               .
                                                                                                                                                               '
                                                                                                                                                               .                         LtV-, 'qs s
                                                                                                                                                                                                   .
            I'                                                                                                                                               N.                                                        .   o.
                ;) . ,               1        ..                                       C-.                 .                                                      .        ' a

        Q- If
            ;
            JL% ,%g- , , /-                                                                                                                        'j   z.                k.
                                                                                                                                                                           ..
                                                                                                                                                                            y
                                                                                                                                                                            .
                                                                                                                                                                            .g/)
                                                                                                                                                                               xo ,ony.oasrta
                                                                                                                                                                                            )gj
                                     ,
                                 .                          .                                                                      .
                                                                                                                                              .
                                                                                                                                                   C n,L,-            .
                                                                                                                                                                               -                                              .




        l
        C ho, eOr    z ''                                                                                                           vj
                                                                                                                                    ..'
                                                                                                                                      -. q>' '
)
'
j
q
                                     I
                                     '
                                                 y-z # c lr o
                                                            , cy .1-jzi-& o

                                                                                                                                                   ..                                )v-. k
                Case 6:19-cv-00066-NKM Document 1 Filed 09/13/19 Page 1 of 2 Pageid#: 1
                                                                                                            .
                                                                                                                 j'
                                                                                                                 ,-z/(j-9:7- -
                                                                                                                  .          .
                                                                                                                             Vf.
                                                                                                                               7j'fL9e1-)e)
                                                                                                                                          ,                                                         x
'


                 n              #.
                                '
        . :a>.z-.%a*'C.
                  .h
                   5.
                    !.
                     WJ%
                       JY.f.,.
         .' =*Z
         r    . Y ='*1RX
                       z     '
         . G
            *
            x
            ,.         Z
                       z
                       .
              <. w.z-?:'
              ::
               î
               à.
                .       !
                        f
                        i!
                         '
                         u
                         l
                         .
                         L*
    t   .              .- =     ..




                        A
                                 #        '
                                              $ c --
                                                   ?rC
                                                     -/jC'
                                                         -F                                                   1.1/,-5        ..
                                                                                                                                              ' fC
                                                                                                                                              t
                                                                                                                                              .  '.
                                                                                                                                                 .c.êon/*
                                                                                                                                                        z?
                                                                                                                                                         *
                                                                                                                                                         5'J'qUt%                .
                                                                                                                                                                                     .



            'x                       r

             -'Fb/
                 J
                 '
                 .j
                  -
                  n-'
                    ï cf)J,
                          1-.
                            /..--
                                '-f,no Lts'c?'l')#. )
                                /
                                          .



                                                    -19 C-rtt-Mh-v
                                                                -


                  l'                 .-


             kù q J
                  k.--1- J
                         .
                         z-.Jlz)jy). ..sqhjey '
                                .

                                              .
                                              g'y'
                                                 fzl
                                                   -j'.J4
                                                        )é/)
                 bqj5o
                   j. S/y
                        .
                        Tp.
                          a q ,,VzS-C-v
                                      s*13,e) %
                                              .
                                              qb'h
                                          I                                  '             f k
                  J&()-po)Xfs6 j
                               ytr
                                 yy. ys;(y '-p o(,cs-q:4                                                                          .                                                                       ,
                                                                                                                                                                                                              -.


                                          !$
                                          l)fnezts.z/ :p,.,,,q)-yht>-gzK
                                                  .
                                                                      - fy
                                                                         ,hy;
                                                                            ,
             -
                                                                                          .
                                                                                                  1                                                   :
                                                                                                                                                      .-
                                                                                                                                                       -.
                                                                                                                                                          -
                                                                                                                                                         .j . . '




                 '
                  f
                  *
                  k
                    '
                    Ja&j  ù
                          .
                          k S'c   hc l
                  ..x s- -- ) A ,---'-r
                                        .
                                        -
                                        -6
                                         ,/
                                          -,.
                                            $
                                            '.
                                             T 1
                                               '1
                                                0
                                               ' ,
                                                   l
                                                   C2 2%?
                                                        '
                                                        %.% &P
                                                             '
                                                             -                                                                            -                        .




                                lbwo    o u-çq bof .- ,(?-
                                                         'Jp-.-4p ewj            -
                                                                                                                                              .




                  ,
                            .)4
                              J,
                              1C pjy )% y
                                        .y X ..'o.t
                                             J    n g .g y sg.
                                                             .y)#ay                                                                                                                      .




                      'zl
                        Ilcl>??7c n JsI-
                                       r:'
                                         '-
                                          /
                                          -7-
                                            , -T11cs-/a'
                                                       fàV r
                                                           .
                     é&4,&-b&g..JcJc,%. nvy /, gggvt.jvsy
                            '

                     1.o.
                        '
                        s.1.1q
                             ,-
                              .
                              7
                              Jo
                               -?:?,
                                   va-
                                     '
                                     .UR c',f'
                                          : -
                                             lsy '1f'
                                                    L1
                                                     i
                                                     )      .                                                                                                                            *                    -



                    S-TSLe s ahk:sr Ia f&el (,,a3       T'h -/-ôe                                                                                                  .



                     I z                                                                          - -


                  9c,Ip?x o'
                           t-q e ûl,pzogssso r' p ps-,p/oc/)el  )-
                                                                .




                  J  1(!.
                  <q-:  s
                        y c-,x6.a.).
                           .
                           F        ljc op u.oay''
                                                 javjp)s;.q-py.jj
                     l                        .                     .                -.
                                                                                              '
                                                                                                  - .
                                                                                                                                  .
                                                                                                                                      ,
                                                                                                                                      ,
                                                                                                                                                          .
                                                                                                                                                              .

                                                                                                                                                               .


                 7-
                  ' ttl
                      1y    Q:7/t:
                                 /%.
                                   @z./ tzu-?;ts .  ,. ja...yy.jyejw
                                                    R   .

                                                  ,                                                   w                  a                                    ..           . e               .   .   .'
                                                                                                                                                                                                      -
                                                                                                                                                                                                          .



                 X......
                       j
                       (..p-U,foL ..'.Jz)'
                       1
                       c
                       .-            J
                                         # (40.lo-?--..
                                                  .
                                                      -
                                                      .I.I.
                                                          -
                                                          eJ,Ffll                                                                                                                .

                 . - 7)                   '
                                          I
                                            .                           l- '
                                                                           .
                                                                           -.-.           ;. ..       .   ,.. .. ,                                .
        .              ? .-j              .       . .           .   .                                                .                            .


            k('
              ):!
                oy
                 -j
                  '
                  tz. ''J
                        y-
                         g-
                          j
                          a'g
                            '
                            .=ry:.;
                                  .yy
                                    .
                                    j.
                                     oo.I
                                        jxcV.C
                                             cX/
                                               .Jz/. (.
                                                      (.
                                                       g.
                                                        ,..
                                                          j..
                                                                    .


                                                                         '   .                                                    - -- .                               ,
                        l .             !                   .
                                                                         .                                                                            .


                        i
                  Case 6:19-cv-00066-NKM  Document 1 Filed 09/13/19! Page 2 of 2 Pageid#: 2
                  - jol
                 ..                       I
                                                                ' .                           .       r go' z
                                                                                                            /:3-.
                                                                                                            .   VDf((Q >SY
